Citation Nr: 0620327	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  03-14 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.  He died on May [redacted], 1986.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In April 2004 and December 2005, this matter was remanded to 
the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that the appellant had 
requested a hearing before the Board at the local VA office 
(i.e., Travel Board hearing) for the issue of entitlement to 
service connection for the cause of the veteran's death.  
Such a hearing was held in September 2003.  However, the 
Veterans Law Judge (VLJ) who conducted the hearing is no 
longer employed by the Board.  In a May 2006 letter, the 
Board informed the appellant that she had the right to 
another Board hearing.  In a June 2006 response, the 
appellant indicated that she wanted another Travel Board 
hearing before the VLJ who would render a determination in 
her case.  Under these circumstances, the appellant must be 
scheduled for the next available hearing before a traveling 
VLJ from the Board.  38 C.F.R. §§ 20.700, 20.703, 20.704 
(2005). 


Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled, in 
accordance with appropriate procedures, 
for a hearing before a Veterans Law Judge 
at the RO.  38 U.S.C.A. § 7107 (West 
2002).  A copy of the notice to the 
appellant of the scheduling of the hearing 
should be placed in the record, keeping in 
mind the 30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2005).  

In conjunction with the rescheduling, the 
appellant should be advised that if she 
needs to make any arrangements with her 
representative prior to the hearing, that 
should be done with enough time for the 
hearing to proceed as scheduled.  After 
completing necessary action on this 
hearing request, the RO should return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R.F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


